The litigated question here was as to the title to a small strip of land, about one-fourth of an acre. The controversy arose by reason of a change in the channel of a creek which divided the lands of the plaintiffs from those of the defendant. By the deeds of both parties the adjoining lands were conveyed to the center of the stream. Plaintiffs allege that subsequent to the conveyances a sudden diversion of the waters of the creek was caused by the action of the highway force and by this defendant, resulting in the cutting off of a small portion of their land. This was denied by the defendant.
Upon issues submitted, verdict was rendered by the jury in favor of the plaintiffs. From judgment on the verdict defendant appealed.
The defendant excepted to the allowance of an amendment to the complaint and to the rulings of the court as to matters of evidence, and also to certain portions of the judge's charge. However, upon examination we find that none of these exceptions can be sustained. The case seems to have been properly submitted to the jury upon the issues raised by the pleadings. No new questions of law are presented.
No error.